NU SKIN ENTERPRISES, INC.
SECOND AMENDED AND RESTATED 1996 STOCK INCENTIVE PLAN
MASTER
STOCK OPTION AGREEMENT

        This Master Stock Option Agreement (the “Agreement”) is made effective
as of August ___, 200_ (the “Effective Date”), to                    
               (the “Optionee”) under the Nu Skin Enterprises, Inc. Second
Amended and Restated 1996 Stock Incentive Plan (the “Plan”) by Nu Skin
Enterprises, Inc., a Delaware corporation (“Nu Skin Enterprises”), under
authority of the Plan Committee (the “Committee”). Capitalized terms used herein
without definition and defined in the Plan have the same meanings as provided in
the Plan. For purposes of this Agreement, the term “Company” shall refer
collectively to Nu Skin Enterprises and all of its Subsidiaries. The term “Key
Employee Covenants” shall mean the Key Employee Covenants executed by the
Optionee as they may be amended or replaced from time to time.

      1.      MASTER AGREEMENT. This Agreement is a Master Agreement and the
terms of each stock option grant set forth in any Stock Option Schedule hereto
shall be deemed to have been granted pursuant to this Agreement and shall be
subject to any and all conditions and provisions set forth in this Agreement as
it may be amended from time to time. Each Stock Option Schedule shall
incorporate all of the terms and conditions of this Agreement and shall contain
such other terms and conditions that the Committee shall establish for the grant
of options covered by such Stock Option Schedule. In the event of a conflict
between the language of this Agreement and any Stock Option Schedule, the
language of the Stock Option Schedule shall prevail with respect to that Stock
Option Schedule. In order to be effective, the Stock Option Schedule must be
executed by a duly authorized executive officer of the Company. No signature of
the Optionee shall be required, and the Optionee's acceptance of the Stock
Option Schedule shall be deemed to be his or her acceptance of all the terms and
conditions set forth therein. Optionee shall be deemed to have accepted the
Stock Option Schedule (and all of the terms and conditions set forth therein)
unless Optionee provides written notice of his or her rejection of the Stock
Option Schedule and all of the Options granted thereunder within 20 days after
receipt of the Stock Option Schedule.

     2.       OPTION GRANTS. Each Stock Option Schedule shall set forth the
number of options (the "Options") that the Committee has granted to Optionee and
the effective date of such grant. Such Options are granted as an incentive to
work to increase the value of the Company for its stockholders. Each Option
shall entitle the Optionee to purchase, on the terms and conditions of this
Agreement, the respective Stock Option Schedule and the Plan, one fully paid and
non-assessable share of Class A Common Stock, par value $ .001 per share (the
"Class A Common Stock"), of Nu Skin Enterprises at the exercise price set forth
in the relevant Stock Option Schedule. The Options are subject to all the terms
and conditions of the Plan, the Stock Option Schedule and this Agreement.

     3.       NATURE OF OPTION. Each Stock Option Schedule shall designate
whether the options granted thereunder are Nonqualifed Stock Options or
Incentive Stock Options.

     4.       TERMS AND EXERCISE PERIOD.

             (a)       Options awarded under this Agreement may not be exercised
at any time until such Options are vested as provided in Section 5 below.

            (b)        Except as otherwise provided in a Stock Option Schedule
or this Agreement, the Options granted hereunder shall terminate on the earlier
of (i) the tenth anniversary of the date of the grant of the options as set
forth in the Stock Option Schedule, or (ii) the date such Options are fully
exercised.

1

             5.       VESTING. Unless expressly provided otherwise in a Stock
Option Schedule, Options granted hereunder shall vest according to the following
schedule:

ANNUAL ANNIVERSARY
OF EFFECTIVE DATE OF GRANT

--------------------------------------------------------------------------------

VESTED PERCENTAGE

--------------------------------------------------------------------------------

1   25 % 2   50 % 3   75 % 4   100 %

      6.       TERMINATION OF SERVICE.

            (a)        In the event the employment of the Optionee is terminated
for any reason, all Options that are not vested at the time of termination of
employment shall be terminated and forfeited immediately upon termination of
employment.

            (b)        Subject to Section 7 below, in the event the employment
of the Optionee is terminated for any reason other than the death or disability
of the Optionee, then any Options granted hereunder that are vested but
unexercised at the time of termination of employment shall terminate immediately
upon the earliest to occur of the following: (i) the full exercise of the
Options, (ii) the expiration of the Options by their terms, or (iii) 90 days
following the date of termination of such employment of the Optionee.

            (c)        Subject to Section 7 below, in the event the employment
of the Optionee is terminated as a result of death or disability prior to the
termination of the Options, then any Options granted hereunder that are vested
but unexercised at the time of death or disability shall terminate immediately
upon the earliest to occur of the following: (i) the full exercise of the
Options, (ii) the expiration of the Options by their terms, or (iii) one year
following the date of death or disability of Optionee. The Options may be
exercised, to the extent vested and unexercised at the time of death or
disability, as the case may be, by the Optionee, the estate of the Optionee, or
the person or persons to whom the Options may have been transferred by will or
by the laws of descent and distribution for the period set forth in this Section
6(c).

      7.       FORFEITURE. If at any time during the term of the Options granted
pursuant to this Agreement a Forfeiture Event (as defined below) shall occur or
be discovered, then all outstanding Options shall immediately terminate in full.
If at any time during the Optionee's employment or at any time following
Optionee's termination of employment until the later of (i) the twelve-month
anniversary of the date Optionee's employment is terminated for any reason, or
(ii) the six-month anniversary of the date Optionee exercises Optionee's last
remaining Options, a Forfeiture Event occurs, then the Optionee shall pay to the
Company an amount equal to the "Option Gain" on any Options exercised during the
twelve-month period preceding such Forfeiture Event and any Options exercised
following such Forfeiture Event. For purposes hereof, "Option Gain" shall mean
the Fair Market Value of a share of the Class A Common Stock on the date of
exercise over the Option Price, multiplied by the number of shares purchased
upon exercise of the Options. "Forfeiture Event" means the following: (i)
conduct related to the Optionee's employment for which either criminal or civil
penalties may be sought, (ii) the commission of an act of fraud or intentional
misrepresentation, (iii) embezzlement or misappropriation or conversion of
assets or opportunities of the Company, (iv) any breach of the non-competition
or non-solicitation provisions of the Key Employee Covenants, (v) disclosing or
misusing any confidential or proprietary information of the Company in violation
of the Key Employee Covenants, or any other non-disclosure agreement with the
Company or other duty of confidentiality or the Company's insider trading
policy, (vi)

2

any other material breach of the Key Employee Covenants, or (vii) any other
actions of Optionee that the Committee determines in good faith are harmful to
the interests of the Company. The Committee, in its sole discretion, may waive,
at any time, in writing this forfeiture provision and release the Optionee from
liability hereunder. In addition, the Committee may, in its sole discretion,
elect to purchase any shares acquired upon exercise of the Option for the
exercise price paid by the Optionee in lieu of enforcing payment of the Option
Gain with respect to any shares which have not been sold or otherwise
transferred by the Optionee.

      8.       STOCK CERTIFICATES. Within a reasonable time after the exercise
of an Option and the satisfaction of the Optionee's obligations hereunder, the
Company shall cause to be delivered to the person entitled thereto a certificate
for the shares purchased pursuant to the exercise of such Option.

      9.       TRANSFERABILITY OF OPTIONS. This Agreement and the Options
granted hereunder shall not be transferable otherwise than by will or by the
laws of descent and distribution and shall be exercised, during the lifetime of
the Optionee, only by the Optionee.

     10.       EXERCISE OF OPTIONS. Options shall become exercisable at such
time, as may be provided herein and shall be exercisable by written notice of
such exercise, in the form prescribed by the Committee, to the person designated
by the Committee at the corporate offices of Nu Skin Enterprises. The notice
shall specify the number of Options that are being exercised. The exercise price
shall be payable on the exercise of the Options and shall be paid in cash, in
shares of Class A Common Stock, including shares of Class A Common Stock
acquired pursuant to the Plan, part in cash and part in shares, or such other
manner as may be approved by the Committee consistent with the terms of the Plan
as it may be amended from time to time. Shares of Class A Common Stock
transferred in payment of the exercise price shall be valued as of the date of
transfer based on the Fair Market Value of the Company's Class A Common Stock,
which for purposes hereof shall be considered to be the average closing price of
the Company's Class A Common Stock as reported on the New York Stock Exchange
for the ten trading days just prior to the date of exercise. Only shares of the
Company's Class A Common Stock which have been held for at least six months may
be used to exercise the Option.

      11.       NO RIGHTS AS SHAREHOLDER. This Agreement shall not entitle the
Optionee to any rights as a stockholder of the Company until the date of the
issuance of a stock certificate to the Optionee for shares pursuant to the
exercise of Options covered hereby.

      12.       GOVERNING PLAN DOCUMENT. This Agreement incorporates by
reference all of the terms and conditions of the Plan as presently existing and
as hereafter amended. The Optionee expressly acknowledges and agrees that the
terms and provisions of this Agreement are subject in all respects to the
provisions of the Plan. The Optionee also hereby expressly acknowledges, agrees
and represents as follows:

            (a)        Acknowledges receipt of a copy of the Plan and represents
that the Optionee is familiar with the provisions of the Plan, and that the
Optionee enters into this Agreement subject to all of the provisions of the
Plan.

            (b)        Recognizes that the Committee has been granted complete
authority to administer the Plan in its sole discretion and agrees to accept all
decisions related to the Plan and all interpretations of the Plan made by the
Committee as final and conclusive upon the Optionee and upon all persons at any
time claiming any interest through the Optionee in any Option granted hereunder.

             (c)        If Optionee is an executive officer, acknowledges and
understands that the establishment of the Plan and the existence of this
Agreement are not sufficient, in and of themselves, to exempt the Optionee from
the requirements of Section 16(b) of the Exchange Act and any rules or
regulations promulgated thereunder and that the Optionee (to the extent Section
16(b) applies to

3

Optionee) shall not be exempt from such requirements pursuant to Rule 16b-3
unless and until the Optionee shall comply with all applicable requirements of
Rule 16b-3, including without limitation, the possible requirement that the
Optionee must not sell or otherwise dispose of any share of Class A Common Stock
acquired upon exercise of an Option unless and until a period of at least six
months shall have elapsed between the date upon which such Option was granted to
the Optionee and the date upon which the Optionee desires to sell or otherwise
dispose of any share of Class A Common Stock acquired upon exercise of such
Option.

            (d)        Acknowledges and understands that the Optionee's use of
Class A Common Stock owned by the Optionee to pay the Option Price of an Option
could have substantial adverse tax consequences to the Optionee and that the
Company recommends the Optionee consult with a knowledgeable tax advisor before
paying the Option Price of any Option with Class A Common Stock.

            (e)        Represents that Optionee has received and carefully read
a copy of the Prospectus (as defined below) together with the Company's most
recent Annual Report to Stockholders. Optionee hereby acknowledges that he or
she is aware of the risks associated with the Options and that there can be no
assurance the price of the Class A Common Stock will not decrease in the future
or that the Options will ever have any value. Optionee hereby acknowledges no
representations or statements have been made to Optionee concerning the value or
potential value of the Class A Common Stock. Optionee acknowledges that Optionee
has relied only on information contained in the Prospectus and that Optionee has
received no representations, written or oral, from the Company or its employees,
attorneys or agents, other than those contained in the Prospectus or this
Agreement. The Prospectus means those materials bearing a legend that such
materials constitute a prospectus under the Securities Act of 1933 and the
documents incorporated by reference therein. Optionee acknowledges that the
Company has made no representations concerning the tax and other effects of this
Option and the exercise thereof, and Optionee represents that Optionee has
consulted with Optionee's own tax and other advisors concerning the tax and
other effects of the Option and the exercise thereof.

       13.       REPRESENTATIONS AND WARRANTIES. As a condition to the exercise
of any Option granted pursuant to the Plan, the Company may require the person
exercising such Option to make any representations and warranties to the Company
that legal counsel to the Company may determine to be required or advisable
under any applicable law or regulation, including without limitation,
representations and warranties that the shares of Class A Common Stock being
acquired through the exercise of such Option are being acquired only for
investment and without any present intention or view to sell or distribute any
such shares.

      14.       NO EMPLOYMENT OR SERVICE CONTRACT. Nothing in this Agreement or
in the Plan shall confer upon Optionee any right to continue in the employment
or service of the Company for any period of specific duration or interfere with
or otherwise restrict in any way the rights of the Company, which rights are
hereby expressly reserved, to terminate Optionee's employment or service at any
time for any reason, with or without cause except as may otherwise be provided
pursuant to a separate written employment agreement.

      15.       WITHHOLDING OF TAXES. The Optionee authorizes the Company to
withhold, in accordance with applicable laws and regulations, from any
compensation or other payment payable to the Optionee, all federal, state and
other taxes attributable to taxable income realized by the Optionee as a result
of the grant or exercise of any Options. As a condition to the exercise of any
Option, Optionee shall remit to the Company the amount of cash necessary to pay
any withholding taxes associated therewith or make other arrangements acceptable
to the Company, in the Company's sole discretion, for the payment of any
withholding taxes.

      16.       EFFECTIVE DATE OF GRANT. Each Option granted pursuant to this
Agreement shall be effective as of the date first written above.

4

      17.       COMPLIANCE WITH LAW AND REGULATIONS. The obligations of the
Company hereunder are subject to all applicable federal and state laws and to
the rules, regulations and other requirements of the Securities and Exchange
Commission, any stock exchange upon which the Class A Common Stock is then
listed and any other government or regulatory agency.

      18.       SECTION REFERENCES. The references to Plan sections shall be to
the sections as in existence on the date hereof unless an amendment to the Plan
specifically provides otherwise.

      19.       QUESTIONS. All questions regarding this Agreement shall be
addressed to M. Truman Hunt.

[Intentionally Left Blank]

5

        IN WITNESS WHEREOF, these parties hereby execute this Agreement to be
effective as of the Effective Date.

NU SKIN ENTERPRISES, INC., a Delaware corporation


By:    /s/Steven J. Lund                                   
Its:    Steven J. Lund, President and CEO





--------------------------------------------------------------------------------

Optionee



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Optionee's Address

6